DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to independent claim 1, the closest prior art Qiu et al. (PGPUB 20120026458) in view of Alli et al. (PGPUB 20180011222), fails to disclose in combination with all of the other elements of the claim wherein a polyquaternium-1 (pq1) uptake of about 0.40 micrograms/lens or less and a water-break-up time (wbut) of at least 10 seconds and/or a friction rating of about 2.0 or lower after 30 cycles of digital rubbing treatment. Applicant’s specification makes it clear that the wbut time is measured after 30 cycles of digital rubbing (Page 2 last paragraph) and is further supported by their arguments submitted 8/12/2021 on page 6. Qui’s method of measuring wbut does not include any rubbing ([0196]), but rather only placing the lens near a bright light source. It would not be expected that the two methods would yield similar results and there is no evidence in the prior art to suggest the methods are equivalent. Modifying the lens of Qui in view of Alli such that the lens had the claimed wbut time and pq1 uptake would require significantly altering the structure of the lens without any guarantee of success. Further, such modifications would render it unrecognizable from the original lens and require a significant amount of experimentation in order to satisfy the above limitations without destroying the water content requirements of Qiu (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872